DETAILED ACTION
Legal Basis of Examination
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This action is in response to the Request for Continued Examination filed on January 8, 2021.  Claim 76 is amended.  Claims 76, 79-81, 84, 91-93, 95 and 97-98 are pending and have been examined.  This communication is the twentieth (20th) action on the merits.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Application No. 09/542,178, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No 09/542,178 at least do not disclose selectively providing, by the fuel pump, the change to the customer as one of the receipt having the bar code or the credit to the financial card based on the input, wherein providing the change as the receipt having the bar code comprises, printing the receipt having the bar code and generating a record of the value associated with the bar code in a database, wherein the bar code is redeemable as a form of payment during a subsequent transaction; and associating an expiration date with the record; and scanning, by a bar code reader, the bar code during the subsequent transaction, wherein the value associated with bar code is determined based on the record and applied as payment for at least a portion of the subsequent transaction based on the expiration date associated with the record.
Therefore, as the present application is a continuation and continuation-in-part of the prior-filed applications, Application Nos 09/542,178 and earlier; and the claims are not supported by the disclosure of the applications, the current claims, 76, 79-81, 84, 91-93, 95 and 97-98 of present application do not receive priority as of the filing date of Application No. 09/542,178.




Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
In Claims 76, 84, 92 and 95 regarding the subject matter “wherein the bar code is redeemable as a form of payment during a subsequent transaction” and “wherein the value associated with bar code is applied as payment for at least a portion of the subsequent transaction based on the expiration date associated with the record.” These clauses does not recite a step to be performed to achieve the expected result; i.e. they only recite their intended use.  Therefore, they have no patentable weight.
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76, 79-81, 84, 88, 91-93, 95 and 97-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claim 76 the subject matter “scanning, by a bar code reader, the bar code during the subsequent transaction, wherein the value associated with bar code is determined based on the record and applied as payment for at least a portion of the subsequent transaction based on the expiration date associated with the record;” is not supported by the original disclosure.  The specification discloses that the “consumer may then use the bar coded receipt 722 to purchase fuel using the system 510 prior to the expiration date 720 of the corresponding record 710. If the consumer does not request change in the form of a currency equivalent in step 606, then the system 510 provides change in the form of currency or credits the account of the corresponding credit or debit card in step 612.” [p21:L24 – p22:L2].  This describes that fuel can be purchased prior to the expiration date of the bar coded receipt.  It does not describes a scanned bar code [for the overpayment] during the subsequent transaction where the value applied as payment for a portion of the transaction is based on the expiration date associated with the record.  Accordingly, this is impermissible new matter.  Claims 79-81 and 97 by being dependents of claim 76 are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 76, 79-81, 84, 88, 91-93, 95 and 97-98 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 76, 79-81, 84, 88, 91-93, 95 and 97-98 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 76 is directed towards a process, which is a statutory category of invention.
	Although, claim 76 is directed toward a statutory category of invention, the claim is directed toward abstract ideas as identified in Alice.  The limitations that set forth the abstract ideas are: determining, a number of items purchased and an amount of money spent during an initial fueling transaction by a customer; creating or updating, in a database, a record of the number of items purchased and the amount of money spent during the initial fueling transaction; determining, whether the customer purchased a threshold quantity of items purchased and a threshold amount of money spent; determining a subsequent number of items purchased and subsequent amount of money spent during a subsequent transaction by the customer, adding, the subsequent number of items purchased and the subsequent amount of money spent to the number of items purchased and the amount of money spent in the record to obtain a total number of items purchased and total amount of money spent; making a determination that the total number of items purchased and total amount of money spent meets or exceeds the Alice/Mayo test because they calculate, organize and manipulate information through mathematical correlations  Also, receiving payment for the pumping of fuel; receiving an input indicating whether change corresponding to an amount of overpayment for the payment is to be provided as a receipt having a bar code representing currency equivalent that has a value corresponding to the amount of the overpayment; and providing, the change to the customer as the receipt having the bar code based on the input, wherein providing the change as the receipt having the bar code comprises, printing the receipt having the bar code; generating a record of the value associated with the bar code in a database, wherein the bar code is redeemable as a form of payment during a subsequent transaction; associating an expiration date with the record; and scanning, the bar code during the subsequent transaction, wherein the value associated with bar code is determined based on the record and applied as payment for at least a portion of the subsequent transaction based on the expiration date associated with the record.  These steps entail fundamental economic practices, commercial interactions including marketing or sales activities or behaviors; business relations; as well as managing personal behavior including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  Accordingly, the claims recite abstract ideas (See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 53-54).
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of controlling pumping of fuel according to the lowered price, which is insignificant extra-solution activity because such activity is not integrated into the claim as a whole but merely an insignificant post-solution application added to the claimed invention.  See MPEP 2106.05(g).  While, the limitations referring to under control of a computer, under control of said computer; by the fuel pump; in a database; by a bar code reader, are recited at a high level of generality and are merely the use of a computer as a tool and/or instructions to perform the abstract idea on a computer.  See MPEP 2106.05(f).  Simply adding an insignificant extra-solution activity and merely applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole are directed to abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of Both the controller 26 and the cable 28 are conventional devices housed inside the dispenser 12. It is understood that the reader device 22 and controller 26 continue to provide conventional magnetic strip reading functions in addition to the functions and features herein described.” [0024].  And that the “design and operation of currency accepting and change providing devices 516 is considered well known.” [0084].  Moreover, the courts have recognized performing repetitive calculations; receiving, processing, and storing data; electronic recordkeeping; automating mental tasks and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II.  Additionally, the limitations generically referring to a computer, a database, fuel pump, a server and a bar code reader, also, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer automation functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination as outlined above, do not amount to significantly more than the abstract idea.  




Response to Applicant’s Arguments
Applicant's other arguments have been fully considered but have not been found persuasive.
A.	Applicant submits that the claims employ language that differentiates the claims over the prior art, as evidenced by the fact that no prior art rejections were raised.  However, the clauses pointed out that recite the intended use language do not differentiate from the prior art.  In fact the prior art of record along with other prior art teach all of the limitations claimed with the exception of the claimed calculation used to formulate which voucher is rewarded to the customer.  Consequently, whether or not an art rejection is raised the intended purpose of a positively recited limitation carries no patentable weight.  Regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.
B.	Applicant’s arguments regarding the 35 U.S.C. § 112 rejection have been fully considered and the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claim 76.
C.	Regarding the 35 U.S.C. § 101 rejection Applicant argues that the present application describes improvements to the functioning of POS systems” (pp 10-11).  The Examiner respectfully disagrees.  The POS system generating a barcoded receipt to serve as a form of cash equivalent, which enables the correct amount of change to always be given to a consumer when an overpayment occurs, solves an entrepreneurial problem rather than a technological one.  Furthermore, providing change for overpayment of purchased goods, even if the currency is in the form of a printed receipt, is a fundamental economic practice and therefore, falls under the abstract grouping of Certain Methods of Organizing Human Activity.  See 101 analysis above.
	Applicant argument that the invention provides a solution to an unsolved technological problem, by providing POS systems with new functionality that enables the POS systems to provide exact change when quantities of fiat currency, such as coins, are not available, which “the Examiner fails to address” (pp 11-12).  The Examiner respectfully disagrees.  The invention is directed to providing a discount to a user for making a number of purchases at gas stations/affiliated stores.  Applicant’s claims do not proffer nor the specification describe any technological problem that it aims to solve.  Neither is there any technical support or evidence provided that would be apparent to one skilled in the art that the invention when implemented solves a technical problem or improves a computer or any other technology.  An “improved ability to provide change to consumers when an overpayment is made irrespective of the form of payment,” is still an ineligible abstract idea.  Regardless, if the abstract idea is new or improved it is still an abstract idea.  Applicant, also contends that providing change in the form of a receipt Parker v. Flook, 437 U.S. 584, 591-92, 198 USPQ 193, 198 (1978), the laws of nature in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 73-74, 101 USPQ2d 1961, 1968 (2012), and the isolated DNA in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1978 (2013) were all novel, but were considered by the Supreme Court to be judicial exceptions. See MPEP 2106.04.I.
	Applicant asserts that preemption is one factor that should be considered when evaluating the subject matter eligibility of the claims (p 14).  The Examiner respectfully disagrees.  Since preemption is not a standalone test for patent eligibility, preemption concerns have been addressed through the application of the two-step 101 framework.  Keeping in mind that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. See MPEP 2106.04(I) that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.”2  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).
        2 Alice Corp., 134 S. Ct. at 2355‐56